Exhibit 10.3
 
AMENDED AND RESTATED GUARANTY


This AMENDED AND RESTATED GUARANTY is made and entered into by Anthracite
Capital, Inc., a Maryland corporation whose address is c/o BlackRock Financial
Management, Inc., 40 East 52nd Street, New York, New York 10022 (“Guarantor”),
for the benefit of Bank of America, N.A., whose address is Mail Code
NC1-027-19-01, Hearst Tower, 214 North Tryon Street, Charlotte, North Carolina
28555 (the “Buyer Agent”) for the benefit of Bank of America, N.A. (“BANA”) and
Banc of America Mortgage Capital Corporation (“BAMCC”, individually and/or
collectively, as the context may require, each a “Buyer” and collectively, the
“Buyers”). This Guaranty is made with reference to the following facts (with
some capitalized terms being defined below):


WHEREAS, Anthracite Capital BOFA Funding LLC, a Delaware limited liability
company whose address is c/o BlackRock Financial Management, Inc., 40 East 52nd
Street, New York, New York 10022 (“Seller”) is party to that certain Master
Repurchase Agreement between Seller, the Buyer Agent and Buyers dated July 20,
2007, together with all annexes thereto (as amended, modified and in effect
prior to the date hereof, the “Existing Repurchase Agreement”; as amended by the
Amendment and Agreement, dated as of the date hereof (the “Amendment”) and as
further amended, modified and in effect from time to time, the “Repurchase
Agreement”). Capitalized terms used but not defined herein, shall have the
meanings ascribed to such terms in the Repurchase Agreement.


WHEREAS, in connection with the Existing Repurchase Agreement, the Guarantor
executed and delivered that certain Guaranty, dated as of July 20, 2007 (as
amended, modified and in effect prior to the date hereof, the “Existing
Guaranty”).


WHEREAS, the Seller, the Buyer Agent and the Buyers have amended the Existing
Repurchase Agreement pursuant to the terms of the Amendment.


WHEREAS, it is a requirement under the Amendment that the Existing Guaranty be
amended and restated as provided herein and it is a condition precedent to the
effectiveness of the Amendment that the Guarantor shall have executed and
delivered this Guaranty to the Buyer Agent.


WHEREAS, Guarantor is the direct owner of 100% of the membership interests of
Seller.


WHEREAS, Guarantor expects to benefit if the Seller, the Buyer Agent and the
Buyers amend the Repurchase Agreement, and desires that the Buyer Agent and the
Buyers amend the Repurchase Agreement, pursuant to the terms of the Amendment.


WHEREAS, the Buyer Agent and the Buyers would not amend, and would not be
obligated to amend, the Repurchase Agreement with Seller unless Guarantor
executed this Guaranty. This Guaranty is therefore delivered to the Buyer Agent
to induce the Buyer Agent and the Buyers to amend the Repurchase Agreement
pursuant to the terms of the Amendment.
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in exchange for good, adequate, and valuable consideration, the
receipt of which Guarantor acknowledges, and to induce the Buyer Agent and the
Buyers to enter into the Amendment and accept the Repurchase Agreement and the
other Transaction Documents, Guarantor agrees as follows:


1. DEFINITIONS.


For purposes of this Guaranty, the following terms shall be defined as set forth
below. In addition, any capitalized term defined in the Repurchase Agreement but
not defined in this Guaranty shall have the same meaning in this Guaranty as in
the Repurchase Agreement.


1.1 “Adjusted Net Income” means, for any period, the Net Income of Guarantor and
its consolidated Subsidiaries for such period, determined on a cash basis for
such period without recognizing any trading portfolio gains or losses in
general, and specifically without giving effect to:


(a) depreciation and amortization,


(b) gains or losses that are classified as “extraordinary” in accordance with
GAAP,


(c) capital gains or losses on sales of real estate,


(d) capital gains or losses with respect to the disposition of investments in
marketable securities,


(e) any provision/benefit for income taxes for such period,


(f) earnings from equity investments and unconsolidated joint ventures
determined in accordance with GAAP,


(g) losses attributable to the impairment of assets,


(h) incentive fees paid in the form of the issuance of the Guarantor’s common
stock,


(i) Cash Interest Expense,


(j) income or expense attributable to the ineffectiveness of hedging
transactions, and


(k) interest accretions, whether in favor or against the Guarantor.


Without limiting the foregoing, Net Income shall be determined before preferred
stock dividends and shall include cash distributions from equity investments and
unconsolidated joint ventures.


1.2 “Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and for purposes of this Guaranty, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.
 
-2-

--------------------------------------------------------------------------------


 
1.3 “Cash Interest Expense” means, for any period, total interest expense, both
expensed and capitalized, of Guarantor and its Subsidiaries for such period with
respect to the Total Recourse Indebtedness, determined on a consolidated cash
basis, for such period, and net of any interest accretions, whether in favor or
against, with respect to debt.


1.4 “Committed Facility” shall mean a credit facility under which Guarantor is a
borrower and a party acceptable to Buyer Agent is lender, whereby (i) the lender
thereunder is unconditionally committed to make advances to Guarantor upon
request by Guarantor (other than any conditions acceptable to Buyer Agent); (ii)
no event of default (or event which with notice or the passage of time, or both,
would constitute an event of default) has occurred thereunder; and (iii) the
period where such advances may be requested expires more than ninety (90) days
from the date of determination.


1.5 “Debt Service Coverage Ratio” or “DSCR” means, for any period, the ratio of
Adjusted Net Income to Cash Interest Expense on the Total Recourse Indebtedness
outstanding, it being understood that such determination shall be made on a cash
basis.


1.6 “Equity Proceeds” means any proceeds received from the sale or issuance of
any capital stock.


1.7 “Guarantied Obligations” means Seller’s obligations: (a) to fully and
promptly pay all sums owed under the Transaction Documents at the times and
according to the terms required by the Transaction Documents, without regard to
any modification, suspension, or limitation of such terms not agreed to by the
Buyer Agent, such as a modification, suspension, or limitation arising in or
pursuant to any Insolvency Proceeding affecting Seller (even if any such
modification, suspension, or limitation causes Seller’s obligation to become
discharged or unenforceable and even if such modification was made with the
Buyer Agent’s consent or agreement); and (b) to perform all other obligations
contained in the Transaction Documents, whether monetary or nonmonetary, when
and as required by the Transaction Documents, including all obligations of
Seller relating to the Repurchase Transactions and the Security under the
Transaction Documents.


1.8 “Indebtedness” means, for any Person without duplication: (a) obligations
created, issued or incurred by such Person for borrowed money (whether by loan,
the issuance and sale of debt securities or the sale of Property to another
Person subject to an understanding or agreement, contingent or otherwise, to
repurchase such Property from such Person); (b) obligations of such Person to
pay the deferred purchase or acquisition price of Property or services, other
than trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred, in the ordinary course of business so long as such trade
accounts payable are payable within ninety (90) days after the date the
respective goods are delivered or the respective services are rendered; (c)
Indebtedness of others secured by a Lien on the Property of such Person, whether
or not the respective Indebtedness so secured has been assumed by such Person;
(d) obligations (contingent or otherwise) of such Person in respect of letters
of credit or similar instruments issued or accepted by banks and other financial
institutions for account of such Person; (e) Capital Lease Obligations of such
Person; (f) obligations of such Person under repurchase agreements,
sale/buy-back agreements or like arrangements; (g) Indebtedness of others
guarantied by such Person; (h) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person; (i)
Indebtedness of general partnerships of which such Person is a general partner;
(j) net liabilities under Hedging Agreements, as determined in accordance with
GAAP; and (k) all Off-Balance Sheet Obligations of such Person
 
-3-

--------------------------------------------------------------------------------


 
1.9 “Insolvency Proceeding” means any case under Title 11 of the United States
Code or any successor statute or any other insolvency, bankruptcy,
reorganization, liquidation, or like proceeding, or other statute or body of law
relating to creditors’ rights, whether brought under state, federal, or foreign
law.


1.10 “Intangible Assets” means the excess of the cost over book value of assets
acquired, patents, trademarks, trade names, copyrights, franchises and other
intangible assets (excluding in any event the value of any residual securities).


1.11 “Liens” means any mortgage, lien, pledge, charge, security interest or
similar encumbrance.


1.12 “Mark-to-Market Indebtedness” means the portion of Total Indebtedness of
the Guarantor (which may be all of such Indebtedness) where the terms thereunder
permit the holder thereof to make a margin call, accelerate all or part of such
Indebtedness and/or request the repayment in full or in part prior to the
applicable maturity date based on changes in the market value of the collateral
securing such Indebtedness.


1.13 “Marketable Securities” means any of the following:


(i) 100% of the market value of negotiable debt obligations issued by the U.S.
Treasury Department having a remaining maturity of less than 1 year; or


(ii) 95% of the market value of negotiable debt obligations issued by the U.S.
Treasury Department having a remaining maturity of 1-10 years; or


(iii) 90% of the market value of negotiable debt obligations issued by the U.S.
Treasury Department having a remaining maturity of more than 10 years; or


(iv) 90% of the market value of single-class mortgage participation certificates
(“FHLMC Certificates”) in book-entry form backed by single-family residential
mortgage loans, the full and timely payment of interest at the applicable
certificate rate and the ultimate collection of principal of which are
guaranteed by the Federal Home Loan Mortgage Corporation (excluding Real Estate
Mortgage Investment Conduit ("REMIC") or other multi-class pass-through
certificates, collateralized mortgage obligations, pass-through certificates
backed by adjustable rate mortgages, securities paying interest or principal
only and similar derivative securities); or
 
-4-

--------------------------------------------------------------------------------


 
(v) 90% of the market value of single-class mortgage pass-through certificates
(“FNMA Certificates”) in book-entry form backed by single-family residential
mortgage loans, the full and timely payment of interest at the applicable
certificate rate and ultimate collection of principal of which are guaranteed by
the Federal National Mortgage Association (excluding REMIC or other multi-class
pass-through certificates, pass-through certificates backed by adjustable rate
mortgages collateralized mortgage obligations, securities paying interest or
principal only and similar derivative securities); or


(vi) 90% of the market value of single-class fully modified pass-through
certificates (“GNMA Certificates”) in book-entry form backed by single-family
residential mortgage loans, the full and timely payment of principal and
interest of which is guaranteed by the Government National Mortgage Association
(excluding REMIC or other multi-class pass-through certificates, collateralized
mortgage obligations, pass-through certificates backed by adjustable rate
mortgages, securities paying interest or principal only and similar derivatives
securities); or


(vii) 85% of all actively and regularly traded investment-grade residential
mortgage-backed securities; or


(viii) such other collateral as Guarantor and Buyer Agent may agree, with such
valuation percentage applied thereto as Buyer Agent, in its sole discretion
acting in good faith shall deem appropriate.


1.14 “Net Income” means, for any period and for Guarantor and its consolidated
Subsidiaries, the consolidated net income (or loss) of Guarantor and its
consolidated Subsidiaries for such period as determined on a consolidated basis
in accordance with GAAP as adjusted in accordance with the terms hereof.


1.15 “Non-Recourse Indebtedness” means, with respect to any Person, Indebtedness
for borrowed money in respect of which recourse for payment (except for
customary exceptions for fraud, misapplication of funds, environmental
indemnities, and other customary exceptions to non-recourse provisions) is
contractually limited to specific assets encumbered by a Lien securing such
Indebtedness.


1.16 “Off-Balance Sheet Obligations” mean, with respect to any Person and its
consolidated Subsidiaries determined on a consolidated basis as of any date of
determination thereof, without duplication and to the extent not included as a
liability on the consolidated balance sheet of such Person and its consolidated
Subsidiaries in accordance with GAAP: (a) the monetary obligations under any
financing lease or so-called “synthetic”, tax retention or off-balance sheet
lease transaction which, upon the application of any insolvency laws to such
Person or any of its consolidated Subsidiaries, would be characterized as
indebtedness; (b) the monetary obligations under any sale and leaseback
transaction which does not create a liability on the consolidated balance sheet
of such Person and its consolidated Subsidiaries; or (c) any other monetary
obligation arising with respect to any other transaction which (i) is
characterized as indebtedness for tax purposes but not for accounting purposes
in accordance with GAAP or (ii) is the functional equivalent of or takes the
place of borrowing but which does not constitute a liability on the consolidated
balance sheet of such Person and its consolidated Subsidiaries (for purposes of
this clause (c), any transaction structured to provide tax deductibility as
interest expense of any dividend, coupon or other periodic payment shall be
deemed to be the functional equivalent of a borrowing).
 
-5-

--------------------------------------------------------------------------------


 
1.17 “Property” means any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.


1.18 “Security” means any security or collateral held by or for the Buyer Agent,
for the benefit of the Buyers, for the Repurchase Transactions or the Guarantied
Obligations, whether real or personal property, including any mortgage, deed of
trust, financing statement, security agreement, and other security document or
instrument of any kind securing the Repurchase Transactions in whole or in part.


1.19 “Seller” means: (a) Seller as defined above, acting on its own behalf;
(b) any estate created by the commencement of an Insolvency Proceeding affecting
Seller; (c) any trustee, liquidator, sequestrator, or receiver of Seller or
Seller’s property; and (d) any similar person duly appointed pursuant to any law
governing any Insolvency Proceeding of Seller.


1.20 “Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of a contingency) to elect a majority
of the board of directors or other managers of such corporation, partnership,
limited liability company or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person


1.21 “Tangible Net Worth” means, as of a particular date, (i) all amounts that
would be included under stockholder’s equity on a balance sheet of Guarantor and
its consolidated Subsidiaries at such date, determined in accordance with GAAP,
less (ii) the sum of (A) amounts owing to Guarantor and its consolidated
Subsidiaries from Affiliates and (B) Intangible Assets of Guarantor and its
consolidated Subsidiaries.


1.22 “Tangible Net Worth Ratio” shall have the meaning provided in Section 5.2
of this Guaranty.


1.23 “Total Recourse Indebtedness” means, for any period, the aggregate
Indebtedness (excepting any Non-Recourse Indebtedness) of Guarantor and its
consolidated Subsidiaries during such period.


1.24 “Unfunded Margin Amount” means, in respect of any Eligible Asset on any
date of determination, the positive difference, if any, between (a) the Market
Value in respect of such Eligible Asset and (b) the outstanding Repurchase Price
for such Eligible Asset.


2. ABSOLUTE GUARANTY OF ALL GUARANTIED OBLIGATIONS. Guarantor unconditionally
and irrevocably guarantees Seller’s prompt and complete payment, observance,
fulfillment, and performance of all Guarantied Obligations. Guarantor shall be
personally liable for, and personally obligated to pay and perform, all
Guarantied Obligations. All assets and property of Guarantor shall be subject to
recourse if Guarantor fails to pay and perform any Guarantied Obligation(s) when
and as required to be paid and performed pursuant to the Transaction Documents.
 
-6-

--------------------------------------------------------------------------------


 
3. NATURE AND SCOPE OF LIABILITY. Guarantor’s liability under this Guaranty is
primary and not secondary. Guarantor’s liability under this Guaranty shall be in
the full amount of all Guarantied Obligations, including any interest, default
interest, costs and fees payable by Seller under the Transaction Documents,
including any of the foregoing that would have accrued under the Transaction
Documents but for any Insolvency Proceeding.


4. CHANGES IN TRANSACTION DOCUMENTS. Without notice to, or consent by,
Guarantor, and in the Buyer Agent’s sole and absolute discretion and without
prejudice to the Buyer Agent or in any way limiting or reducing Guarantor’s
liability under this Guaranty, but subject to the terms of the Repurchase
Agreement, the Buyer Agent, on behalf of the Buyers, may: (a) grant extensions
of time, renewals or other indulgences or modifications to Seller or any other
party under any of the Transaction Document(s), (b) change, amend, or modify any
Transaction Document(s), (c) authorize the sale, exchange, release or
subordination of any Security, (d) accept or reject additional Security in
accordance with the terms of the Repurchase Agreement, (e) discharge or release
any party or parties liable under the Transaction Documents, (f) foreclose or
otherwise realize on any Security, or attempt to foreclose or otherwise realize
on any Security, whether such attempt is successful or unsuccessful, in
accordance with the terms of the Repurchase Agreement, (g) accept or make
compositions or other arrangements or file or refrain from filing a claim in any
Insolvency Proceeding, (h) make loans to Seller in such amount(s) and at such
time(s) as the Buyer Agent may determine, (i) credit payments in such manner and
order of priority as the Buyer Agent may determine in its discretion, provided
that such credits shall be consistent with the requirements of the Repurchase
Agreement and (j) otherwise deal with Seller and any other party related to the
Repurchase Transactions or any Security as the Buyer Agent may determine in its
sole and absolute discretion. Without limiting the generality of the foregoing,
Guarantor’s liability under this Guaranty shall continue even if the Buyer Agent
alters any obligations under the Transaction Documents in any respect or any
Buyer’s, the Buyer Agent’s or Guarantor’s remedies or rights against Seller are
in any way impaired or suspended without Guarantor’s consent. If the Buyer Agent
performs any of the actions described in this paragraph, then Guarantor’s
liability shall continue in full force and effect even if the Buyer Agent’s
actions impair, diminish or eliminate Guarantor’s subrogation, contribution, or
reimbursement rights (if any) against Seller.


5. CERTAIN FINANCIAL COVENANTS. Guarantor shall satisfy with respect to itself
each of the following financial covenants, as determined quarterly on a
consolidated basis in conformity with GAAP as set forth in the financial
statements of Guarantor delivered pursuant to Section 15 hereof:


5.1 Maintenance of Tangible Net Worth. Tangible Net Worth at the end of each
fiscal quarter shall not be less than the sum of (i) $400,000,000, plus, (ii) an
amount equal to 75% of any Equity Proceeds;
 
-7-

--------------------------------------------------------------------------------


 
5.2 Maintenance of Ratio of Total Recourse Indebtedness to Tangible Net Worth.
The ratio of Total Recourse Indebtedness to Tangible Net Worth (the “Tangible
Net Worth Ratio”) at the end of each fiscal quarter shall not be greater than
3.0:1.0;


5.3 Changes in Tangible Net Worth. On any date, the Guarantor’s Tangible Net
Worth shall not have decreased by (i) twenty percent (20%) or more from the
Guarantor’s Tangible Net Worth as of the last Business Day in the third (3rd)
month preceding such date; or (ii) forty percent (40%) or more from the
Guarantor’s Tangible Net Worth as of the last Business Day in the twelfth (12th)
month preceding such date;


5.4 Minimum DSCR. DSCR at the end of each fiscal quarter shall not be less than
1.40:1.00;
 
5.5 Minimum Liquidity. As of any date, the sum of the Guarantor’s (x) cash, (y)
Marketable Securities, and (z) subject to the following proviso, availability
under any Committed Facility that is unrestricted and not subject to liens, to
be less than 5.0% of the Guarantor’s Indebtedness which is subject to
mark-to-market provisions; provided, however¸ that the maximum amount of
availability under any Committed Facility that is unrestricted and not subject
to liens that may be included for purposes of satisfying the requirements of
this Section 5.5 shall not exceed 1.25% of the Guarantor’s Indebtedness which is
subject to mark-to-market provisions; and


5.6 Net Income. For any period of two consecutive fiscal quarters, Guarantor’s
Net Income shall not be less than $1.00.


5.7 Accounting Adjustments. Compliance with Sections 5.1 through 5.6 above shall
be determined by excluding the assets and liabilities of variable interest
entities required to be consolidated under FIN 46R and without giving any effect
to any changes in or in the interpretation of FAS 140 after the date hereof.


6. NATURE OF GUARANTY. Guarantor’s liability under this Guaranty is a guaranty
of payment and performance of the Guarantied Obligations, and is not a guaranty
of collection or collectability. Guarantor’s liability under this Guaranty is
not conditioned or contingent upon the genuineness, validity, regularity or
enforceability of any of the Transaction Documents. Guarantor’s liability under
this Guaranty is a continuing, absolute, and unconditional obligation under any
and all circumstances whatsoever (except as expressly stated, if at all, in this
Guaranty), without regard to the validity, regularity or enforceability of any
of the Guarantied Obligations. Guarantor acknowledges that Guarantor is fully
obligated under this Guaranty even if Seller had no liability at the time of
execution of the Transaction Documents or later ceases to be liable under any
Transaction Document, whether pursuant to Insolvency Proceedings or otherwise.
Guarantor shall not be entitled to claim, and irrevocably covenants not to raise
or assert, any defenses against the Guarantied Obligations that would or might
be available to Seller, other than actual payment and performance of all
Guarantied Obligations in full in accordance with their terms. Guarantor waives
any right to compel the Buyer Agent to proceed first against Seller or any
Security before proceeding against Guarantor. Guarantor agrees that if any of
the Guarantied Obligations are or become void or unenforceable (because of
inadequate consideration, lack of capacity, Insolvency Proceedings, or for any
other reason), then Guarantor’s liability under this Guaranty shall continue in
full force with respect to all Guarantied Obligations as if they were and
continued to be legally enforceable, all in accordance with their terms before
giving effect to the Insolvency Proceedings. Guarantor also recognizes and
acknowledges that its liability under this Guaranty may be more extensive in
amount and more burdensome than that of Seller. Guarantor waives any defense
that might otherwise be available to Guarantor based on the proposition that a
guarantor’s liability cannot exceed the liability of the principal. Guarantor
intends to be fully liable under the Guarantied Obligations regardless of the
scope of Seller’s liability thereunder. Without limiting the generality of the
foregoing, if the Guarantied Obligations are “nonrecourse” as to Seller or
Seller’s liability for the Guarantied Obligations is otherwise limited in some
way, Guarantor nevertheless intends to be fully liable, to the full extent of
all of Guarantor’s assets, with respect to all the Guarantied Obligations, even
though Seller’s liability for the Guarantied Obligations may be more limited in
scope or less burdensome. Guarantor waives any defenses to this Guaranty arising
or purportedly arising from the manner in which any Buyer or the Buyer Agent
disburses the Repurchase Transactions to Seller or otherwise, or any waiver of
the terms of any Transaction Document by the Buyer Agent or other failure of the
Buyer Agent to require full compliance with the Transaction Documents.
Guarantor’s liability under this Guaranty shall continue until all sums due
under the Transaction Documents have been paid in full and all other performance
required under the Transaction Documents has been rendered in full, except as
expressly provided otherwise (if at all) in this Guaranty. Guarantor’s liability
under this Guaranty shall not be limited or affected in any way by any
impairment or any diminution or loss of value of any Security whether caused by
(a) hazardous substances, (b) the Buyer Agent’s failure to perfect a security
interest in any Security, (c) any disability or other defense(s) of Seller,
(d) any acts or omissions of the Buyers or the Buyer Agent; or (e) any breach by
Seller of any representation or warranty contained in any Transaction Document.
 
-8-

--------------------------------------------------------------------------------


 
7. WAIVERS OF RIGHTS AND DEFENSES. Guarantor waives any right to require the
Buyer Agent or any Buyer to (a) proceed against Seller, (b) proceed against or
exhaust any Security, or (c) pursue any other right or remedy for Guarantor’s
benefit. Guarantor agrees that the Buyer Agent may proceed against Guarantor
with respect to the Guarantied Obligations without taking any actions against
Seller and without proceeding against or exhausting any Security. Guarantor
agrees that the Buyer Agent may unqualifiedly exercise in its sole discretion
(or may waive or release, intentionally or unintentionally) any or all rights
and remedies available to it against Seller without impairing the Buyer Agent’s
rights and remedies in enforcing this Guaranty, under which Guarantor’s
liabilities shall remain independent and unconditional. Guarantor agrees and
acknowledges that the Buyer Agent’s exercise (or waiver or release) of certain
of such rights or remedies may affect or eliminate Guarantor’s right of
subrogation or recovery against Seller (if any) and that Guarantor may incur a
partially or totally nonreimbursible liability in performing under this
Guaranty. Guarantor has assumed the risk of any such loss of subrogation rights,
even if caused by the Buyer Agent’s acts or omissions. If the Buyer Agent’s
enforcement of rights and remedies, or the manner thereof, limits or precludes
Guarantor from exercising any right of subrogation that might otherwise exist,
then the foregoing shall not in any way limit the Buyer Agent’s rights to
enforce this Guaranty. Without limiting the generality of any other waivers in
this Guaranty, Guarantor expressly waives any statutory or other right that
Guarantor might otherwise have to: (i) limit Guarantor’s liability after a
nonjudicial foreclosure sale conducted in accordance with the terms of the
Repurchase Agreement and applicable law to the difference between the Guarantied
Obligations and the fair market value of the property or interests sold at such
nonjudicial foreclosure sale or to any other extent, (ii) otherwise limit the
Buyer Agent’s right to recover a deficiency judgment after any foreclosure sale
conducted in accordance with the terms of the Repurchase Agreement and
applicable law, or (iii) require the Buyer Agent to exhaust its Security before
the Buyer Agent may obtain, for the benefit of the Buyers, a personal judgment
for any deficiency. Notwithstanding anything in the Repurchase Agreement to the
contrary, any proceeds of a foreclosure or similar sale shall be applied first
to any obligations of Seller that also constitute Guarantied Obligations within
the meaning of this Guaranty. Guarantor acknowledges and agrees that any
nonrecourse or exculpation provided for in any Transaction Document, or any
other provision of a Transaction Document limiting the Buyer Agent’s recourse to
specific Security or limiting the Buyer Agent’s right to enforce a deficiency
judgment against Seller or any other person, shall have absolutely no
application to Guarantor’s liability under this Guaranty.
 
-9-

--------------------------------------------------------------------------------


 
8. ADDITIONAL WAIVERS. Guarantor waives diligence and all demands, protests,
presentments and notices of every kind or nature, including notices of protest,
dishonor, nonpayment, acceptance of this Guaranty and the creation, renewal,
extension, modification or accrual of any of the Guarantied Obligations.
Guarantor further waives the right to plead any and all statutes of limitations
as a defense to Guarantor’s liability under this Guaranty or the enforcement of
this Guaranty. No failure or delay on the Buyer Agent’s part in exercising any
power, right or privilege under this Guaranty shall impair or waive any such
power, right or privilege.


9. NO DUTY TO PROVE LOSS. To the extent that Guarantor at any time incurs any
liability under this Guaranty, Guarantor shall immediately pay the Buyer Agent
(to be applied on account of the Guarantied Obligations) the amount provided for
in this Guaranty, without any requirement that the Buyer Agent demonstrate that
the Buyer Agent or any Buyer has currently suffered any loss or that the Buyer
Agent or any Buyer has otherwise exercised (to any degree) or exhausted any of
the Buyer Agent’s or Buyers’ rights or remedies with respect to Seller or any
Security.


10. FULL KNOWLEDGE. Guarantor acknowledges, represents, and warrants that
Guarantor has had a full and adequate opportunity to review the Transaction
Documents, the transactions contemplated by the Transaction Documents, and all
underlying facts relating to such transactions. Guarantor represents and
warrants that Guarantor fully understands: (a) the remedies the Buyer Agent
and/or the Buyers may pursue against Seller and/or Guarantor in the event of a
default under the Transaction Documents, (b) the value (if any) and character of
any Security and (c) Seller’s financial condition and ability to perform under
the Transaction Documents. Guarantor agrees to keep itself fully informed
regarding all aspects of the foregoing and the performance of Seller’s
obligations to the Buyer Agent and the Buyers. Neither Buyer Agent nor any Buyer
has a duty, whether now or in the future, to disclose to Guarantor any
information pertaining to Seller, the Repurchase Transactions or any Security.
If at any time provided for in the Transaction Documents, Guarantor agrees and
acknowledges that an Insolvency Proceeding affecting Guarantor, or other actions
or events relating to Guarantor (including Guarantor’s change in financial
position), as set forth in the Transaction Documents, may be event(s) of default
under the Transaction Documents.
 
-10-

--------------------------------------------------------------------------------


 
11. REPRESENTATIONS AND WARRANTIES. Guarantor acknowledges, represents, and
warrants as follows, and acknowledges that the Buyer Agent is relying upon the
following acknowledgments, representations, and warranties by Guarantor in
making the Repurchase Transactions:


11.1 Due Authorization. This Guaranty has been duly authorized, executed, and
delivered by Guarantor, and is a legally valid and binding obligation of
Guarantor, enforceable against Guarantor in accordance with its terms, subject
to bankruptcy, insolvency and other limitations on creditors’ rights generally
and to equitable principles.


11.2 No Conflict. The execution, delivery, and performance of this Guaranty will
not violate any provision of any law, regulation, judgment, order, decree,
determination, or award of any court, arbitrator or governmental authority, or
of any mortgage, indenture, loan, or security agreement, lease, contract or
other agreement, instrument or undertaking to which Guarantor is a party or that
purports to bind Guarantor or any of Guarantor’s property or assets.


11.3 No Third Party Consent Required. No consent of any person (including
creditors or partners, members, stockholders or other owners of Guarantor) is
required in connection with Guarantor’s execution of this Guaranty or
performance of Guarantor’s obligations under this Guaranty (other than consents
that have been obtained). Guarantor’s execution of, and obligations under, this
Guaranty are not contingent upon any consent, license, permit, approval or
authorization of, exemption by, notice or report to or registration, filing or
declaration with, any governmental authority, bureau or agency, whether local,
state, federal or foreign.


11.4 Authority and Execution. Guarantor has the necessary corporate power and
authority to execute, deliver and perform its obligations under this Guaranty.


11.5 No Representations by the Buyer Agent nor the Buyers. Guarantor delivers
this Guaranty based solely upon Guarantor’s own independent investigation and
based in no part upon any representation, statement, or assurance by the Buyer
Agent or the Buyers.


12. REIMBURSEMENT AND SUBROGATION RIGHTS. Except to the extent that the Buyer
Agent notifies Guarantor to the contrary in writing from time to time:


12.1 General Deferral of Reimbursement. Guarantor waives any right to be
reimbursed by Seller for any payment(s) made by Guarantor on account of the
Guarantied Obligations, unless and until all Guarantied Obligations have been
paid in full and all periods within which such payments may be set aside or
invalidated have expired. Guarantor acknowledges that Guarantor has received
adequate consideration for execution of this Guaranty by virtue of the Buyers’
entering into the Repurchase Transactions (which benefits Guarantor, as an owner
or principal of Seller) and Guarantor does not require or expect, and is not
entitled to, any other right of reimbursement against Seller as consideration
for this Guaranty.


12.2 Deferral of Subrogation and Contribution. Guarantor agrees it shall have no
right of subrogation against Seller, the Buyers or the Buyer Agent and no right
of subrogation against any Security unless and until: (a) all amounts due under
the Transaction Documents have been paid in full and all other performance
required under the Transaction Documents has been rendered in full to the Buyer
Agent and the Buyers; and (b) all periods within which such payment and
performance may be set aside or invalidated have expired (such deferral of
Guarantor’s subrogation and contribution rights, the “Subrogation Deferral”).
 
-11-

--------------------------------------------------------------------------------


 
12.3 Effect of Invalidation. To the extent that a court of competent
jurisdiction determines that Guarantor’s Subrogation Deferral is void or
voidable for any reason, Guarantor agrees, notwithstanding any acts or omissions
by the Buyers or the Buyer Agent, that Guarantor’s rights of subrogation against
Seller, the Buyer Agent and Guarantor’s right of subrogation against any
Security shall at all times be junior and subordinate to the Buyer Agent’s
rights against Seller and to the Buyer Agent’s right, title, and interest in
such Security.


13. CLAIMS IN INSOLVENCY PROCEEDING. Guarantor shall not file any claim in any
Insolvency Proceeding affecting Seller unless Guarantor simultaneously assigns
and transfers such claim to the Buyer Agent, without consideration, pursuant to
documentation fully satisfactory to the Buyer Agent. Guarantor shall
automatically be deemed to have assigned and transferred such claim to the Buyer
Agent whether or not Guarantor executes documentation to such effect. By
executing this Guaranty, Guarantor hereby authorizes the Buyer Agent (and grants
the Buyer Agent a power of attorney coupled with an interest, and hence
irrevocable) to execute and file such assignment and transfer documentation on
Guarantor’s behalf. the Buyer Agent shall have the sole right to vote, receive
distributions on and exercise all other rights with respect to any such claim;
provided, however, that if and when the Guarantied Obligations have been paid in
full, the Buyer Agent shall release to Guarantor any further payments received
on account of any such claim.


14. BUYER’S DISGORGEMENT OF PAYMENTS. Upon payment of all or any portion of the
Guarantied Obligations, Guarantor’s obligations under this Guaranty shall
continue and remain in full force and effect if all or any part of such payment
is, pursuant to any Insolvency Proceeding or otherwise, avoided or recovered
directly or indirectly from the Buyer Agent as a preference, fraudulent
transfer, or otherwise irrespective of (a) any notice of revocation given by
Guarantor prior to such avoidance or recovery or (b) payment in full of the
Repurchase Transactions. Guarantor’s liability under this Guaranty shall
continue until all periods have expired within which the Buyer Agent could (on
account of Insolvency Proceedings, whether or not then pending, affecting Seller
or any other person) be required to return, repay, or disgorge any amount paid
at any time on account of the Guarantied Obligations.


15. FINANCIAL INFORMATION. Within ninety days after the end of each fiscal year
of Guarantor and within forty-five days after the end of each of the first three
fiscal quarters, Guarantor shall deliver to the Buyer Agent the financial
statements of Guarantor (audited for the annual financial statements and
unaudited for the financial statements of the first three fiscal quarters),
together with an officer’s certificate addressed to the Buyer Agent certifying
that, as of the end of such fiscal quarter or fiscal year, as applicable,
Guarantor was in compliance with each of the financial covenants contained in
Section 5 of this Guaranty and showing in reasonable detail the calculations
demonstrating such compliance.


16. CONSENT TO JURISDICTION. Guarantor agrees that any proceeding to enforce
this Guaranty may be brought in any state or federal court located in the State
of New York. By executing this Guaranty, Guarantor irrevocably accepts and
submits to the nonexclusive jurisdiction of each of the aforesaid courts,
generally and unconditionally with respect to any such proceeding.
 
-12-

--------------------------------------------------------------------------------


 
17. MERGER; NO CONDITIONS; AMENDMENTS. This Guaranty and documents referred to
herein contain the entire agreement among the parties with respect to the
matters set forth in this Guaranty. This Guaranty supersedes all prior
agreements among the parties with respect to the matters set forth in this
Guaranty. No course of prior dealings among the parties, no usage of trade, and
no parol or extrinsic evidence of any nature shall be used to supplement,
modify, or vary any terms of this Guaranty. This Guaranty is unconditional.
There are no unsatisfied conditions to the full effectiveness of this Guaranty.
No terms or provisions of this Guaranty may be changed, waived, revoked, or
amended without the written agreement of the parties hereto. If any provision of
this Guaranty is determined to be unenforceable, then all other provisions of
this Guaranty shall remain fully effective.


18. GOVERNING LAW; ENFORCEMENT. This Guaranty shall be governed and construed in
accordance with the internal laws of the State of New York (without regard to
conflict of laws principles), notwithstanding the location of any Security.
Guarantor acknowledges that any restrictions, limitations and prohibitions set
forth in New York Real Property Actions and Proceedings Law Sections 1301 and
1371 that would or might otherwise limit or establish conditions to the Buyer
Agent’s recovery of a judgment against Guarantor if the Security were located in
the State of New York shall have absolutely no application to the Buyer Agent’s
enforcement of this Guaranty as against Guarantor, except to the extent that
real property Security is located within the State of New York. Guarantor
acknowledges that this Guaranty is an “instrument for the payment of money
only,” within the meaning of New York Civil Practice Law and Rules Section 3213.


19. FURTHER ASSURANCES. Guarantor shall execute and deliver such further
documents, and perform such further acts, as the Buyer Agent may reasonably
request to achieve the intent of the parties as expressed in this Guaranty,
provided, in each case, that any such documentation is consistent with this
Guaranty and with the Transaction Documents.


20. WAIVER OF TRIAL BY JURY. GUARANTOR WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING ARISING FROM OR RELATING TO THIS GUARANTY OR THE TRANSACTION
DOCUMENTS OR ANY OBLIGATION(S) OF GUARANTOR HEREUNDER OR UNDER THE TRANSACTION
DOCUMENTS.


21. MISCELLANEOUS.
 
21.1 Assignability. the Buyer Agent may assign this Guaranty (in whole or in
part) together with any one or more of the Transaction Documents to any Person
permitted under the Repurchase Agreement, without in any way affecting
Guarantor’s or Seller’s liability. In connection with any such assignment,
Guarantor shall deliver such documentation as the Buyer Agent shall reasonably
request. This Guaranty shall benefit the Buyer Agent and its successors and
permitted assigns and shall bind Guarantor and its heirs, executors,
administrators and successors. Guarantor may not assign this Guaranty, in whole
or in part.
 
-13-

--------------------------------------------------------------------------------


 
21.2 Notices. All notices, consents, approvals and requests required or
permitted hereunder shall be given in writing and shall be effective for all
purposes if hand delivered or sent by (i) hand delivery, with proof of attempted
delivery, (ii) certified or registered United States mail, postage prepaid,
(iii) expedited prepaid delivery service, either commercial or United States
Postal Service, with proof of delivery or (iv) by facsimile (with transmission
confirmation), provided that such faxed notice must also be delivered by one of
the means set forth in (i), (ii) or (iii) above, addressed if to the Buyer Agent
at Bank of America, N.A., Mail Code: NC1-027-19-01, Hearst Tower, 214 North
Tryon Street, Charlotte, NC 28555, Attention: Christopher Young, Vice President,
Portfolio Management, Facsimile: (704) 388-9169, and if to Guarantor at c/o
BlackRock Financial Management, Inc., 40 East 52nd Street, New York, NY 10022,
Attention: Mr. Richard Shea, Facsimile No. (212) 754-8758, or at such other
address and person as shall be designated from time to time by any party hereto,
as the case may be, in a written notice to the other parties hereto in the
manner provided for in this Section. A copy of all notices directed to Guarantor
shall be delivered concurrently to the following: Latham & Watkins LLP, 885
Third Ave., New York, NY 10022, Attn: David Stewart (028354-0040), Facsimile
No.: (212) 751 4864. A notice shall be deemed to have been given: (x) in the
case of hand delivery, registered or certified mail or expedited prepaid
delivery service, at the time of delivery or (y) in the case of facsimile, upon
receipt of transmission confirmation, provided that such faxed notice was also
delivered as required in this Section. A party receiving a notice which does not
comply with the technical requirements for notice under this Section may elect
to waive any deficiencies and treat the notice as properly given.


21.3 Interpretation. The word “include” and its variants shall be interpreted in
each case as if followed by the words “without limitation.”


21.4 Counterparts. This Guaranty may be executed in counterparts, each of which
so executed shall be deemed to be an original, but all of such counterparts
shall together constitute but one and the same instrument.


22. BUSINESS PURPOSES. Guarantor acknowledges that this Guaranty, although
executed in Guarantor’s individual capacity, is executed and delivered for
business and commercial purposes, and not for personal, family, household,
consumer or agricultural purposes. Guarantor acknowledges that Guarantor is not
entitled to, and does not require the benefits of, any rights, protections, or
disclosures that would or may be required if this Guaranty were given for
personal, family, household, consumer, or agricultural purposes. Guarantor
acknowledges that none of Guarantor’s obligation(s) under this Guaranty
constitute(s) a “debt” within the meaning of the United States Fair Debt
Collection Practices Act, 15 U.S.C. § 1692a(5), and accordingly compliance with
the requirements of such act is not required if the Buyer Agent (directly or
acting through its counsel) makes any demand or commences any action to enforce
this Guaranty.


23. NO THIRD-PARTY BENEFICIARIES. This Guaranty is executed and delivered for
the benefit of the Buyer Agent, for the benefit of the Buyers, and its heirs,
successors, and permitted assigns, and is not intended to benefit any third
party.


24. CERTAIN ACKNOWLEDGMENTS BY GUARANTOR. GUARANTOR ACKNOWLEDGES THAT BEFORE
EXECUTING THIS GUARANTY: (A) GUARANTOR HAS HAD THE OPPORTUNITY TO REVIEW IT WITH
AN ATTORNEY OF GUARANTOR’S CHOICE; (B) THE BUYER AGENT HAS RECOMMENDED TO
GUARANTOR THAT GUARANTOR OBTAIN SEPARATE COUNSEL, INDEPENDENT OF SELLER’S
COUNSEL, REGARDING THIS GUARANTY; AND (C) GUARANTOR HAS CAREFULLY READ THIS
GUARANTY AND UNDERSTOOD THE MEANING AND EFFECT OF ITS TERMS, INCLUDING ALL
WAIVERS AND ACKNOWLEDGMENTS CONTAINED IN THIS GUARANTY AND THE FULL EFFECT OF
SUCH WAIVERS AND THE SCOPE OF GUARANTOR’S OBLIGATIONS UNDER THIS GUARANTY.
 
-14-

--------------------------------------------------------------------------------


 
25. Effect of amendment and restatement. As of the date hereof, the Existing
Guaranty shall be amended, restated and superseded in its entirety. Each party
to any Transaction Document hereby reaffirms its duties and obligations under
such Transaction Document or Transaction Documents to which it is a party. Each
reference to the Existing Guaranty in any Transaction Document shall be deemed
to be a reference to this Guaranty.
 
-15-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the date
indicated below.


Date: August 7, 2008




GUARANTOR
Anthracite Capital, Inc.
 


By:  /s/ Richard Shea                                           
Name: Richard Shea                                     
Title: President and COO                             


Acknowledgment(s)


Bank of America, N.A., as buyer agent
 


By:  /s/ Jeffrey B. Hoyle                                       
Name: Jeffrey B. Hoyle                                 
Title: Managing Director                              
 




Anthracite Capital BOFA Funding LLC


By: Anthracite Capital, Inc., its sole member
 
 
By:  /s/ Richard Shea                                           
Name: Richard Shea                                     
Title: President and COO                             
 

--------------------------------------------------------------------------------

